DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 Response to Amendment
The amendment filed 02/02/2022 has been entered. Applicant has amended claims 1 and 18. No new claims have been added or canceled. Claims 1-41 are currently pending in the instant application. Claims 9, 12-13, 15-17, 26-27, and 29-41 have been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 02/02/2022, with respect to the rejection(s) of claim(s) 1 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1 and 18.
	Regarding the sealed connection in claims 1 & 18…
	The examiner notes that Titus (CA2863587A1) teaches of an endoscope and coupler device. Paragraph 0090 of Titus explains that the distal end portion of the endoscope is attached to the proximal end of the coupler by a sealed connection (Fig. 3; [0090]-An end surface 34 of the endoscope 30 sealingly engages the proximal surface 18 of the optical coupler 10). Additionally, paragraph [0087] describes how the instrument channel of the coupler is attached to the instrument channel of the endoscope by a sealed connection ([0087] - A water tight seal or valve 29, such as a Tuohy-Borst type valve, may be employed on the proximal end 17 of the endoscope instrument channel 19 to prevent or minimize air, fluid, and/or foreign matter from flowing through the instrument channel 19).  Therefore, Titus teaches the limitations as seen in claim 1, and similarly claim 18 (see more detail in current 103 rejection below).
 	Regarding the flexible working channel extension within the main body…
	The examiner notes that Titus teaches of an endoscope coupler having a flexible working channel extension within the main body. Paragraph [0073] states that “since the coupler is flexible, the channels can move within or around the coupler without compromising its function. One enabling property of the coupler is its soft flexible shape that conforms to the tissue or object being viewed”, showing that the endoscope coupler has a flexible working channel extension. 
	Regarding the working channel extension proximal end…
	The examiner notes that Titus teaches the working channel extension of the coupler having a proximal end that is configured for attachment to the working channel of the endoscope. Paragraph [0090] explains that “the third lumen 37 aligns with the hollow instrument channel 19 of the optical coupler 10 when the optical coupler 10 is mounted on the endoscope”. This shows that the proximal end of the working channel is configured for attachment to the working channel of the endoscope.


Status of claims
Claims 1-41 are pending, claims 9, 12-13, 15-17, 26-26, and 29-41 have been withdrawn from consideration, and claims 1-8,10-11,14,18-25 and 28 are currently under consideration for patentability under 37 CFR 1.104.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:   
“a mechanism for articulating” in claim 2 
“a mechanism for angular adjustment” in claim 10
“a plurality of mechanisms for lateral angular adjustment” in claim 17
“a mechanism for articulating” in claim 19
“ a mechanism for angular adjustment” in claim 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure below as described in the Applicant’s specification as performing the claimed function, and equivalents thereof.
“an elevator, cable, or similar actuation means”, as seen in [0014]
“an elevator, cable, or similar actuation means”, as seen in [0014]
“an elevator, cable, or similar actuation means”, as seen in [0014]
“an elevator, cable, or similar actuation means”, as seen in [0014]
“an elevator, cable, or similar actuation means”, as seen in [0014]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “transverse to the longitudinal axis”. The examiner believes “transverse to the longitudinal axis of the endoscope” are the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the cable" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CA2863587A1 to Titus.
Regarding claim 1, Titus discloses in Figs. 1-3 a coupler device (Fig. 3-optical coupler 10) for a forward viewing endoscope (Fig. 3- endoscope 30) having a working channel (Fig. 3-third lumen 37), a light (Fig. 3-light guide 39) and a camera lens (Fig. 3-object lens 40), comprising: 
	a main body comprising a substantially closed distal end (Fig. 3-outer surface 14) and a proximal end configured for attachment to a distal end portion of the endoscope (Fig. 3; [0090]- proximal surface 18) by a sealed connection (Fig. 3; [0090]-An end surface 34 of the endoscope 30 sealingly engages the proximal surface 18 of the optical coupler 10; [0087]- A water tight seal or valve 29, such as a Tuohy-Borst type valve, may be employed on the proximal end 17 of the endoscope instrument channel 19 to prevent or minimize air, fluid, and/or foreign matter from flowing through the instrument channel 19); 
	a flexible ([0073]- Since the coupler is flexible, the channels can move within or around the coupler without compromising its function. One enabling property of the coupler is its soft flexible shape that conforms to the tissue or object being viewed) working channel extension within the main body (Fig. 3-instrument channel 19), the working channel extension having a proximal end that is configured for attachment to the working channel of the endoscope ([0090] - The third lumen 37 aligns with the hollow instrument channel 19 of the optical coupler 10 when the optical coupler 10 is mounted on the endoscope); and 
	wherein the coupler device is configured to allow viewing of tissue by the endoscope ([0095] - the optical coupler 10 is capable of transmitting an optical image of the surface area being viewed back to the lens), and although the embodiment of Figs. 1-3 do not expressly teach the working channel extension having an open distal end, the embodiment of Figs. 8-9 do teach the working channel extension having an open distal end ([0087]- the instrument channel 19 may extend the full length of the visualization section 12, extending through the optical coupler 10, as shown in Figures 8 and 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Figs. 1-3 to include the working channel extension having an open distal end, as taught by the embodiment of Figs. 8-9 of Titus.  It would have been advantageous to make the combination to allow for the free and unencumbered exchange of instruments ([0087] of Titus).
Regarding claim 6, Titus discloses the claimed invention as discussed above concerning claim 1, and Titus further discloses wherein the endoscope has a longitudinal axis and wherein (Fig. 3-light guide 39 & object lens 40).
Regarding claim 14, Titus discloses the device of claim 1, and Titus further discloses wherein the coupler device comprises an elastic or elastomeric material ([0012] - The visualization section can comprise an elastic material).
Claims 2-5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CA2863587A1 to Titus and in further view of U.S. Publication No. 2007/0099500 to Pilvisto et al. (hereinafter “Pilvisto”). 
Regarding claim 2, Titus discloses the claimed invention as discussed above concerning claim 1, but Titus does not expressly teach further comprising a mechanism for articulating an instrument passing through the endoscope (Fig. 2 - rotatable part 4a; see [0029]- [0030]).
However, Pilvisto teaches of an analogous endoscopic coupler device further comprising a mechanism for articulating an instrument passing through the endoscope (Fig. 2 - rotatable part 4a; see [0029]- [0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus to include a mechanism for articulating an instrument passing through the endoscope, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 3, Titus discloses the claimed invention as discussed above concerning claim 1, but Titus does not expressly teach wherein the working channel extension is capable of angular adjustment.
(see [0029]- [0030] - Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus to include the working channel extension being capable of angular adjustment, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 4, Titus, as modified by Pilvisto, teaches the claimed invention as discussed above concerning claim 3, but Titus does not expressly teach wherein the working channel extension is configured for angular adjustment by actuation of the endoscope.
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the working channel extension is configured for angular adjustment by actuation of the endoscope (see [0029]- [0030] - Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus,as modified by Pilvisto, to include the working channel extension being configured for angular adjustment by actuation of the endoscope, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 5, Titus, as modified by Pilvisto, teaches the claimed invention as discussed above concerning claim 3, but Titus does not expressly teach wherein the coupler device further comprises an actuator for articulating the working channel extension.
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the coupler device further comprises an actuator for articulating the working channel extension (Fig. 2 - movable part 4a)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus, as modified by Pilvisto, to include an actuator for articulating the working channel extension, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 7, Titus, as modified by Pilvisto, teaches the claimed invention as discussed above concerning claim 3, but Titus does not expressly teach wherein the main body of the coupler device comprises a distal end portion having an open area substantially aligned with the view provided by the light and the camera lens of the endoscope (See Fig. 3 and Fig 6 - illumination channels 6 and lens system 7).
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the main body of the coupler device comprises a distal end portion having an open area substantially aligned with the view provided by the light and the camera lens of the endoscope (See Fig. 3 and Fig 6 - illumination channels 6 and lens system 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus, as modified by Pilvisto, to 
Regarding claim 8, Titus, as modified by Pilvisto, teaches the claimed invention as discussed above concerning claim 2, and Titus further discloses wherein the working channel extension extends substantially parallel with the longitudinal axis of the endoscope (Fig. 3- instrument channel 19), but Titus does not expressly teach the working channel extension being configured for lateral angular adjustment to one or more orientations transverse to the longitudinal axis.
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the working channel extension extends substantially parallel with the longitudinal axis of the endoscope (Fig. 2), the working channel extension being configured for lateral angular adjustment to one or more orientations transverse to the longitudinal axis (see [0029] - The distal part 4a of the working channel 4 rotates around a pivot axis 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus, as modified by Pilvisto, to include the working channel extension being configured for lateral angular adjustment to one or more orientations transverse to the longitudinal axis, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 10, Titus, as modified by Pilvisto, teaches the claimed invention as discussed above concerning claim 2, but Titus does not expressly teach wherein the endoscope includes a mechanism for angular adjustment of the working channel extension (see [0029] - The distal part 4a of the working channel 4 rotates around a pivot axis 13 by means of a Bowden cable 14).
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the endoscope includes a mechanism for angular adjustment of the working channel extension (see [0029] - The distal part 4a of the working channel 4 rotates around a pivot axis 13 by means of a Bowden cable 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus, as modified by Pilvisto, to include a mechanism for angular adjustment of the working channel extension, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 11, Titus, as modified by Pilvisto, teaches the claimed invention as discussed above concerning claim 7, but Titus does not expressly teach wherein the coupler device further includes a sheath for receiving the cable.
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the coupler device further includes a sheath for receiving the cable (Fig. 3 - Bowden cable casing 18 and Bowden cable 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus, as modified by Pilvisto, to ([0003] of Titus).

Claims 18, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CA2863587A1 to Titus in view of U.S. Publication No. 2011/0190578 to Ho. et al. (hereinafter “Ho”).
Regarding claim 18, Titus discloses in Fig. 3 of 
	a forward viewing endoscope (Fig. 3- endoscope 30) having a working channel (Fig. 3-third lumen 37), a light (Fig. 3-light guide 39) and a camera lens (Fig. 3-object lens 40); and 
	a coupler device (Fig. 3-optical coupler 10) comprising: 
		a main body comprising a substantially closed distal end (Fig. 3-outer surface 14) and a proximal end (Fig. 3; [0090]- proximal surface 18) configured for attachment to a distal end portion of the endoscope by a sealed connection (Fig. 3; [0090]-An end surface 34 of the endoscope 30 sealingly engages the proximal surface 18 of the optical coupler 10; [0087]- A water tight seal or valve 29, such as a Tuohy-Borst type valve, may be employed on the proximal end 17 of the endoscope instrument channel 19 to prevent or minimize air, fluid, and/or foreign matter from flowing through the instrument channel 19); 
		a flexible working channel extension within the main body (Fig. 3-instrument channel 19), the working channel extension having a proximal end (Fig. 3; [0090]- proximal surface 18) that is configured for attachment to the working channel of the endoscope ([0073]- Since the coupler is flexible, the channels can move within or around the coupler without compromising its function. One enabling property of the coupler is its soft flexible shape that conforms to the tissue or object being viewed); and 
	wherein the coupler device is configured to allow viewing of the surgical site by the endoscope ([0095] - the optical coupler 10 is capable of transmitting an optical image of the surface area being viewed back to the lens) and although the embodiment of Figs. 1-3 of Titus do not expressly teach the working channel extension having an open distal end, the embodiment of Figs. 8-9 of Titus do teach the working channel extension having an open distal end ([0087]- the instrument channel 19 may extend the full length of the visualization section 12, extending through the optical coupler 10, as shown in Figures 8 and 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Figs. 1-3 to include the working channel extension having an open distal end, as taught by the embodiment of Figs. 8-9 of Titus.  It would have been advantageous to make the combination to allow for the free and unencumbered exchange of instruments ([0087] of Titus).
Titus does not expressly teach a kit for use in an endoscopic procedure, the kit comprising: a forward viewing endoscope.
However, Ho teaches of an analogous endoscopic device in Fig. 5c inducing a kit for use in an endoscopic procedure the kit comprising: a forward viewing endoscope (see [0023]-  endoscope cap 1 … can be pushed onto or attached to an already existing housing of the endoscope head 2 having the corresponding functions and therefore is suited as a retrofit kit of commercial endoscopes), and a coupler device (Fig. 5c - endoscope cap 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Titus to include it in a kit, as seen ([0023] of Ho).
The modified device of Titus in view of Ho will hereinafter be referred to as modified Titus.
Regarding claim 23, modified Titus teaches the kit of claim 18, and Titus further discloses wherein the endoscope has a longitudinal axis (Fig. 3) and wherein the light and the camera lens provide a view in at least one direction substantially parallel to the longitudinal axis (Fig. 3-light guide 39 & object lens 40).
Regarding claim 28, modified Titus teaches the claimed invention as discussed above concerning claim 18, and Titus further discloses further comprising an endoscopic device configured for advancement through the working channel of the endoscope and the working channel extension of the coupler device ([0057]- The optical coupler may have a hollow instrument channel or channels that extend through the visualization section of the optical coupler. The channel(s) can be the same diameter and align with the working instrument lumen(s) or channels(s) of the endoscope. This allows probes or instruments to be passed from the endoscope lumens or channels through the visualization section of the optical coupler).
Claims 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over CA2863587A1 to Titus in view of U.S. Publication No. 2011/0190578 to Ho. et al. (hereinafter “Ho”), and in further view of U.S. Publication No. 2007/0099500 to Pilvisto et al. (hereinafter “Pilvisto”). 
Regarding claim 19,
However, Pilvisto teaches of an analogous endoscopic coupler device further comprising a mechanism for articulating an instrument passing through the working channel of the endoscope (Fig. 2 - rotatable part 4a; see [0029]- [0030]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of modified Titus to include a mechanism for articulating an instrument passing through the working channel of the endoscope, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 20, modified Titus teaches the kit of claim 18, and Titus further discloses wherein the working channel extension is flexible ([0073] - Since the coupler is flexible, the channels can move within or around the coupler without compromising its function. One enabling property of the coupler is its soft flexible shape that conforms to the tissue or object being viewed), but neither Titus nor Ho expressly teach wherein the working channel extension is capable of angular adjustment.
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the working channel extension is capable of angular adjustment (see [0029]- [0030] - Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of modified Titus to include the working channel extension being capable of angular adjustment, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the ([0003] of Titus).
Regarding claim 21, modified Titus, as modified by Pilvisto, teaches the claimed invention as discussed above concerning claim 20, but neither Titus nor Ho expressly teach wherein the working channel extension is configured for angular adjustment by actuation of the endoscope.
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the working channel extension is configured for angular adjustment by actuation of the endoscope (see [0029]- [0030] - Because of this ability of the distal part 4a of the working channel 4 to rotate, it is possible to direct a medical instrument).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of modified Titus to include the working channel extension is configured for angular adjustment by actuation of the endoscope, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 22, modified Titus teaches the claimed invention as discussed above concerning claim 20, but neither Titus nor Ho expressly teach wherein the coupler device further comprises an actuator for articulating the working channel extension.
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the coupler device further comprises an actuator for articulating the working channel extension (Fig. 2 - movable part 4a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of Titus to include an actuator for articulating the working channel extension, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).
Regarding claim 24, modified Titus teaches the kit of claim 18, but neither Titus nor Ho expressly teach wherein the main body of the coupler device comprises a distal end portion having an open area substantially aligned with the view provided by the light and the camera lens of the endoscope.
However, Pilvisto teaches of an analogous endoscopic coupler device wherein the main body of the coupler device comprises a distal end portion having an open area substantially aligned with the view provided by the light and the camera lens of the endoscope (See Fig. 3 and Fig. 6 - illumination channels 6 and lens system 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of  modified Titus to include an open area substantially aligned with the view provided by the light and the camera lens of the endoscope, as taught by Pilvisto. It would have been advantageous to make the combination to ensure that the operator working with the endoscope always has a clear view of the surgical area.
Regarding claim 25, modified Titus teaches the claimed invention as discussed above concerning claim 18, and Titus further discloses wherein the working channel extension extends substantially parallel with the longitudinal axis of the endoscope (Fig. 1- channel tube 23), but 
However, Pilvisto teaches of an analogous endoscopic coupler device including the working channel extension being configured for lateral angular adjustment to one or more orientations transverse to the longitudinal axis (see [0029] - The distal part 4a of the working channel 4 rotates around a pivot axis 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupler of modified Titus to include the working channel extension being configured for lateral angular adjustment to one or more orientations transverse to the longitudinal axis, as taught by Pilvisto. It would have been advantageous to make the combination to allow a medical instrument brought into the surgical area by way of the working channel to be directed accurately to the area of application ([0003] of Titus).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795